PER CURIAM.
Appellant asked for á rehearing herein and that the judgment be so modified as to exclude the item of $50 attorney’s fees therefrom. The original opinion in this case answered in the affirmative the following question which defendant asked in his brief: “Was the provision in the mortgage for $50 attorney’s fees a valid provision in view of the statute ?” This, we understood, was the question argued. It was, however, further submitted, that the judgment, if permitted to stand, should be modified in respect to the attorney’s fees. That point has been argued at some length in this motion. “The statute does not provide,” it is argued, “that the mortgagee shall have the specified amount of attorney’s fees as a part of the debt, but merely provides that he may charge the mortgagor in the foreclosure proceedings attorney’s fees which do not exceed the amount specified.” Morse v. Home Savings & Loan Assn., 60 Minn. 316, 62 N. W. 112; Campbell v. Wor*513man, 58 Minn. 561, 60 N. W. 668. No reason, in the case at bar, presents itself for modifying the judgment in respect to the attorney’s fees. No motion was made in the court below to correct the judgment in this regard. The present question might therefore fall within the rule laid down in Murray v. Chamberlain, 67 Minn. 12, 69 N. W. 474.
The prayer for relief in the complaint, moreover, sought the recovery of attorney’s fees. The court must take judicial notice of the allowance by general statute of that sum under the circumstances. It was not necessary that proof of the value of the services of counsel should be made “where the allowance therefor is made at the conclusion of the trial, for the court may determine the matter from its own experience and the circumstances of the case as disclosed by the record” in view of the statutory provision. Start, C. J., in Cochran v. Cochran, 93 Minn. 284, 287, 101 N. W. 179. It is true this case involved allowance of fees in divorce proceedings. The principle, however, is identical with that here applied.
Motion for rehearing and modification denied.